IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RAYMOND WAYNE BREEDEN,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-3749

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 21, 2017.

An appeal from the Circuit Court for Duval County.
Mark Hulsey, Judge.

Diana L. Johnson of Johnson and Lufrano, P.A., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




WINOKUR, J.

      Appellant Raymond Wayne Breeden appeals his convictions and sentences

for first-degree murder and armed burglary. Breeden has identified numerous

improper comments the prosecutor made in voir dire, in cross-examining him, and
in closing argument. However, Breeden objected to none of these improper

comments. *

       “As a general rule, . . . failing to raise a contemporaneous objection when

improper closing argument comments are made waives any claim concerning such

comments for appellate review.” Brooks v. State, 762 So. 2d 879, 898 (Fla. 2000).

“The sole exception to the general rule is where the unobjected-to comments rise to

the level of fundamental error, which has been defined as error that ‘reaches down

into the validity of the trial itself to the extent that a verdict of guilty could not have

been obtained without the assistance of the alleged error.’” Id. at 898-99 (quoting

McDonald v. State, 743 So. 2d 501, 505 (Fla. 1999)). While many of the prosecutor’s

comments identified by Breeden were improper, after a careful review of the record,

we find none of them meet the fundamental-error standard, either individually or

cumulatively.

       Affirmed.

OSTERHAUS and BILBREY, JJ., CONCUR.




       *
        Breeden also identifies some prosecutorial comments to which he did object,
but the trial court’s rulings on those objections do not constitute reversible error.
                                           2